Opinion by
Judge Lindsay :
The averment in this indictment is that the defendant bet the sum of five dollars, with Thomas Pritchett, on the election for county court clerk of Henderson county,, held on the first Monday in August, 1874. It is not averred that the bet or wager related to the election or defeat of any person who was a candidate for, or was proposed for, or was to be voted for, at the said election. The court may possibly presume that there were candidates for the office named, but it cannot presume that the defendant bet that one of them would be elected or defeated.
We are of opinion that the facts stated do not constitute a perfect offense, and that the court below properly arrested the judgment and dismissed the prosecution.
Judgment affirmed.